


110 HR 6168 : To designate the facility of the United

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		2d Session
		H. R. 6168
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2008
			Received; read twice and referred to the Committee on
			 Homeland Security and Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 112 South 5th Street in Saint Charles,
		  Missouri, as the Lance Corporal Drew W. Weaver Post Office
		  Building.
	
	
		1.Lance Corporal Drew W. Weaver
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 112 South 5th Street in Saint Charles, Missouri, shall be
			 known and designated as the Lance Corporal Drew W. Weaver Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lance
			 Corporal Drew W. Weaver Post Office Building.
			
	
		
			Passed the House of
			 Representatives September 9, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
